Citation Nr: 1031362	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-22 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether an overpayment of pension benefits totaling $9,014 was 
properly created and calculated. 

2. Entitlement to waiver of recovery of an overpayment of $9,014 
in pension benefits, to include the question of the timeliness of 
the Veteran's waiver request.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to July 
1969.  These matters are before the Board on appeal from a March 
2004 decision of the Committee on Waivers and Compromises (COWC) 
at the Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In March 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At the 
hearing, the Veteran submitted additional evidence with a waiver 
of RO initial consideration of such evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on her part is required.


REMAND

The Board has determined that before it can adjudicate the 
Veteran's claims, additional development is required, as 
described below.

Validity of the Debt

The Veteran and her representative have disputed the validity of 
the overpayment with which the Veteran has been charged.  
Specifically, in her March 2005 notice of disagreement with the 
March 2004 waiver denial, the Veteran stated that she did not 
believe she owed money to VA.  At the March 2009 hearing, the 
Veteran's representative also indicated that the Veteran was 
disputing the validity of the debt.  The Veteran testified that 
she had received letters from the Debt Management Center (DMC) 
that stated she owed varying amounts of debt. 

A debtor may dispute the amount or existence of a debt at any 
time, either separately from a request for waiver or at the same 
time.  38 C.F.R. § 1.911(c); VAOPGCPREC 6-98 (Apr. 24, 1998).  
The United States Court of Appeals for Veterans Claims (Court) 
has held that, when the validity of a debt is challenged, a 
threshold determination must be made on that question prior to a 
decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. 
App. 430, 437 (1991).  

The record reflects that the March 2004 denial only addressed 
whether the Veteran's request for a waiver of overpayment was 
timely and did not adjudicate her dispute of the debt's validity.  
As such, the Board finds that additional development is required 
to determine whether the creation of the debt at issue was proper 
and, if so, whether the amount of debt was correctly calculated.

Timeliness of Waiver Request

Further appellate review by the Board with regard to the 
Veteran's waiver claim must be deferred pending readjudication of 
her challenge to the validity of the debt.  See Schaper, 1 Vet. 
App. at 437 ("[W]hen a veteran raises the validity of the debt 
as part of a waiver  application . . . it is arbitrary and 
capricious and an abuse of discretion to adjudicate the waiver 
application without first deciding the veteran's challenge to the 
lawfulness of the debt asserted against him or her."). 

However, if it is determined that any portion of the debt was 
properly created, then further development is required on the 
waiver claim.  As noted, the COWC has denied the Veteran's 
request for a waiver of overpayment based on a finding that her 
request was not timely submitted.  The COWC found that the DMC 
mailed the Veteran initial notice of the debt on February 4, 2002 
and that she did not submit a request for a waiver of overpayment 
until January 26, 2004.  

An applicant has 180 days from the date of notification of a debt 
to request a waiver of recovery of overpayment of benefits.  The 
180-day period can be extended if the individual requesting the 
waiver demonstrates that there was a delay in the receipt of the 
notice as a result of an error by VA or the postal authorities or 
due to other circumstances beyond his or her control.  If the 
requester substantiates that there was such a delay in the 
receipt of the notice of indebtedness, the Chairperson of the 
COWC shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  

When timeliness of a waiver request is in dispute, the DMC must 
provide: (1) verification in the form of a signed, written 
certification identifying the date of dispatch of the initial 
notice of indebtedness and right to request waiver; (2) a 
printout of the screen from the Centralized Accounts Receivable 
Online System (CAROLS) that reflects the date of dispatch of the 
DMC's initial notice to the debtor with a statement that explains 
the details of the screen and a copy of the type of form letter 
sent to the debtor; and (3) a copy of any correspondence received 
from the debtor in response to the initial notice of indebtedness 
and right to request waiver.  The RO's COWC then makes these 
documents a part of the permanent record.  COMM. ON WAIVERS AND 
COMPROMISES, DEP'T OF VETERANS AFFAIRS, 11 PROCESSING A REQUEST FOR 
WAIVER, ch. 4, at 6 (Aug. 2009).  

The record reflects that in May 2005 the DMC submitted a 
verification letter and a screen printout indicating that the 
demand letter was first sent to the Veteran's address of record 
on February 4, 2002.  A copy of the front side of the type of 
form letter sent to the debtor has been incorporated into the 
claims file.  The front side of the letter does not provide the 
time limit for filing a waiver request; however, it states that 
"[s]pecific information concerning [the] rights and instructions 
for requesting a waiver are provided on the back of this 
letter."  It seems likely the time limit for filing a request 
for waiver would be on the back side of the form letter; however, 
the record does not contain a copy of the back side.  As a 
result, it is unclear to the Board what the form letter states 
regarding the time limit for filing a waiver request.  As a 
result, a further request must be made to the DMC to provide a 
complete copy of the form letter sent to the Veteran on February 
4, 2002.  

It is additionally unclear from the certification letter whether 
the Veteran submitted any correspondence to the DMC.  She has 
alleged that she made several phone calls to various offices to 
dispute the debt, but she has not indicated that she submitted 
any correspondence.  Development should be completed to determine 
if there is a record of the phone calls made or whether the 
Veteran submitted any correspondence to the DMC that has not 
already been associated with the claims file.  

If, and only if, VA determines that the debt is valid and the 
Veteran's request for a waiver was timely submitted should the VA 
undertake further action on the Veteran's request for a waiver of 
recovery of overpayment.

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the issue of whether the 
overpayment of pension benefits was properly 
created, including consideration of whether 
the overpayment was solely due to VA 
administrative error.  Prepare a 
comprehensive explanation of the reasons and 
bases for that decision and incorporate it 
into the claims file.  The decision should 
include an accounting that sets out the 
amount of the overpayment made to the Veteran 
and how it was calculated.  

If it is determined that any or all of the 
overpayment at issue was improperly created, 
then take award action to rectify the error.  

If it is determined that any portion of the 
debt was properly created, provide the 
Veteran both notice of the decision and of 
her appellate rights.  If the Veteran files a 
timely notice of disagreement, issue an 
appropriate statement of the case and notify 
the Veteran that the matter of the debt's 
validity will be before the Board only if she 
submits a timely substantive appeal.

2.	If it is determined that any portion of 
the debt is valid, take appropriate steps to 
obtain from the DMC and associate with the 
claims file a copy of both sides of the type 
of form letter sent to the Veteran that 
initially notified her of the overpayment.  
Additionally, obtain a copy of any 
correspondence received from the Veteran in 
response to the initial notice of 
indebtedness.  If any such records are 
unavailable, clearly document the claims file 
to that effect and notify the Veteran of any 
inability to obtain these records.  

3.	After completing the actions requested 
above to the extent possible, as well as any 
other action deemed necessary, review the 
evidence and readjudicate whether the 
Veteran's waiver request was timely filed.  

4.	If it is determined that the Veteran's 
waiver request was not timely filed, then 
issue an appropriate supplemental statement 
of the case and give the Veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

5.	If it is determined that the Veteran's 
waiver request was timely filed, then provide 
her with the opportunity to submit additional 
evidence pertinent to her request for waiver 
of recovery of the assessed overpayment, 
including a complete financial status report, 
citing all current income, expenses, and 
assets.  

Then readjudicate the claim for a waiver of 
overpayment.  If the claim remains denied, 
issue an appropriate supplemental statement 
of the case and give the Veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


